DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges Applicant’s claim to priority benefits of foreign priority to 10-2020-0069571, filed 06/09/2020 and foreign priority to 10-2020-0100625, filed 08/11/2020.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/26/2021, 7/7/2021 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al. (US 2015/0247924 A1).
Regarding independent claim 1, Kishigami et al. (‘924) anticipates “a method of processing a radar signal (paragraph 10: the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target), the method comprising: 
generating radar data based on a radar transmission signal transmitted through an array antenna of a radar sensor based on a frequency modulation model and a radar reception signal received through the array antenna as the radar transmission signal is reflected by a target (paragraph 10: the radar apparatus includes a radar transmitter that transmits a high-frequency radar transmission signal from a transmission antenna, and a radar receiver that receives a reflection signal, which is the radar transmission signal reflected from a static target or a moving target, using a plurality of reception antennas; paragraph 33: the radar apparatus 1 transmits, from a transmission antenna Tx_ant1, a high-frequency radar transmission signal generated by a radar transmission unit Tx...the radar apparatus 1 receives a reflection signal, which is a radar transmission signal reflected from an object, using an array antenna (for example, four reception antennas Rx_ant1 to Rx_ant4 illustrated in Figure 2)...the array antenna of the radar apparatus 1L (radar apparatus 1R) includes the four reception antennas Rx_ant1 to Rx_ant4 of the radar apparatus 1 illustrated in Figure 2; paragraph 43: transmission signal generated by the transmission signal generation section 2 may be, for example, coded pulses illustrated in Figure 4A or may be chirped pulses, which are obtained as a result of frequency modulation, illustrated in Figure 9A; paragraph 174: a radar apparatus 1B that repeatedly transmits a radar transmission signal (for example, chirped pulses of a frequency-modulated continuous wave (FMCM)) subjected to frequency modulation performed by a radar transmission unit TxB will be described with reference to FIGS. 8, 9A, and 9B); 
correcting the radar data using a correction vector for correcting a feedline error occurring due to a feedline delay difference between channels of the array antenna (Figure 1; paragraph 136: the array correction value calculation section 24 calculates array correction values 
    PNG
    media_image1.png
    21
    68
    media_image1.png
    Greyscale
 by multiplying complex conjugates of elements 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
 of the vehicle side reference signals 
    PNG
    media_image3.png
    19
    41
    media_image3.png
    Greyscale
, which are indicated by a column vector, by elements 
    PNG
    media_image4.png
    20
    36
    media_image4.png
    Greyscale
 of a direction vector 
    PNG
    media_image5.png
    18
    101
    media_image5.png
    Greyscale
 detected at a side of the vehicle CR and outputs the array correction values 
    PNG
    media_image6.png
    23
    59
    media_image6.png
    Greyscale
 to the azimuth estimation section 25 (refer to Expression (17))...the array correction values 
    PNG
    media_image7.png
    21
    59
    media_image7.png
    Greyscale
 are values for correcting the direction vector at a side of the vehicle CR using the vehicle side reference signals 
    PNG
    media_image8.png
    21
    65
    media_image8.png
    Greyscale
ranges from 1 to Na; paragraph 10:  the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target, a reference signal detector that outputs a reference signal indicating presence of the static target at the side of the moving body on the basis of a correlation between the plurality of array correlation signals corresponding to the candidate for the static target, and a correction value calculator that calculates a correction value for correcting deviations between the plurality of reception antennas using the reference signal and information regarding a mounting angle of the radar apparatus mounted on the moving body; paragraph 49: the Doppler frequency analysis portion 20 multiplies the correlation calculation value for each delay output from the delay measurement portion 12 by correction coefficients 
    PNG
    media_image9.png
    21
    36
    media_image9.png
    Greyscale
 for phase variation according to a plurality of Doppler frequencies 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
, performs a coherent addition process (an addition process including amplitude and phase components), and outputs results of the coherent addition process of a plurality of Doppler frequency components for each delay; paragraph 72: both the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 receive the reference signal generated by the reference signal generation unit Lo...the transmission high-frequency section 3 operates on the basis of the transmission reference signal obtained by multiplying the reference signal by the certain value, and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 operates on the basis of a reception reference signal obtained by multiplying the reference signal by the same value as that used by the transmission high-frequency section 3...the processing of the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 synchronize) ; and
estimating a direction of arrival corresponding to the corrected radar data using a direction matrix reflecting a phase shift of the corrected radar data according to frequency modulation characteristics of the frequency modulation model (paragraph 146: by generating a correlation matrix while including discrete times adjacent to the discrete time k as in Expression (24), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 147: by generating a correlation matrix while including Doppler frequencies adjacent to the Doppler frequency 
    PNG
    media_image11.png
    22
    35
    media_image11.png
    Greyscale
 as in Expression (25), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 148: by generating a correlation matrix while including a wth output and outputs before and after the wth  output as in Expression (26), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 8: detection of phase deviations performed for reception array correction includes errors and, as a result, errors according to the errors in the detection affect estimation of the direction of  arrival of a reflection signal from a target; paragraph 9: a radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correcting amplitude and phase deviations between reception antennas included in an array antenna; paragraph 11:  by detecting a reflection signal from a static target on the basis of deviations in Doppler frequency and performing reception array correction on the basis of the direction of arrival of the reflection signal from the static target, the accuracy of estimating the direction of arrival of a reflection signal from an object can be suppressed and, accordingly, deterioration of target direction estimation performance can be suppressed)”.  
Regarding Claim 13, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) further discloses “a non-transitory computer-readable storage medium storing instructions that, when executed by a processor (paragraph 230: the present disclosure is configured using hardware as an example, the present disclosure may be realized by software in combination with hardware; paragraph 233: each function block may be realized using a dedicated circuit or a general-purpose processor...after LSI is manufactured, a field-programmable gate array (FPGA) or a reconfigurable processor capable of reconfiguring connections or settings of circuit cells inside the LSI may be used).”  
Regarding independent claim 14, Kishigami et al. (‘924) anticipates “an apparatus for processing a radar signal (paragraph 10: a radar apparatus... the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency), the apparatus comprising: 
a radar sensor configured to transmit a radar transmission signal through an array antenna based on a frequency modulation model and to receive a radar reception signal through the array antenna as the radar transmission signal is reflected by a target (paragraph 10: the radar apparatus includes a radar transmitter that transmits a high-frequency radar transmission signal from a transmission antenna, and a radar receiver that receives a reflection signal, which is the radar transmission signal reflected from a static target or a moving target, using a plurality of reception antennas; paragraph 33: the radar apparatus 1 transmits, from a transmission antenna Tx_ant1, a high-frequency radar transmission signal generated by a radar transmission unit Tx...the radar apparatus 1 receives a reflection signal, which is a radar transmission signal reflected from an object, using an array antenna (for example, four reception antennas Rx_ant1 to Rx_ant4 illustrated in FIG. 2)...the array antenna of the radar apparatus 1L (radar apparatus 1R) includes the four reception antennas Rx_ant1 to Rx_ant4 of the radar apparatus 1 illustrated in Figure 2; paragraph 43: transmission signal generated by the transmission signal generation section 2 may be, for example, coded pulses illustrated in Figure 4A or may be chirped pulses, which are obtained as a result of frequency modulation, illustrated in Figure 9A; paragraph 174: a radar apparatus 1B that repeatedly transmits a radar transmission signal (for example, chirped pulses of a frequency-modulated continuous wave (FMCM)) subjected to frequency modulation performed by a radar transmission unit TxB will be described with reference to FIGS. 8, 9A, and 9B); and 
a processor  configured to generate radar data based on the radar transmission signal and the radar reception signal (paragraph 233: each function block may be realized using a dedicated circuit or a general-purpose processor; paragraph 10: a radar apparatus... the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency), 
to correct the radar data using a correction vector for correcting a feedline error occurring due to a feedline delay difference between channels of the array antenna (Figure 1; paragraph 136: the array correction value calculation section 24 calculates array correction values 
    PNG
    media_image1.png
    21
    68
    media_image1.png
    Greyscale
 by multiplying complex conjugates of elements 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
 of the vehicle side reference signals 
    PNG
    media_image3.png
    19
    41
    media_image3.png
    Greyscale
, which are indicated by a column vector, by elements 
    PNG
    media_image4.png
    20
    36
    media_image4.png
    Greyscale
 of a direction vector 
    PNG
    media_image5.png
    18
    101
    media_image5.png
    Greyscale
 detected at a side of the vehicle CR and outputs the array correction values 
    PNG
    media_image6.png
    23
    59
    media_image6.png
    Greyscale
 to the azimuth estimation section 25 (refer to Expression (17))...the array correction values 
    PNG
    media_image7.png
    21
    59
    media_image7.png
    Greyscale
 are values for correcting the direction vector at a side of the vehicle CR using the vehicle side reference signals 
    PNG
    media_image8.png
    21
    65
    media_image8.png
    Greyscale
ranges from 1 to Na; paragraph 10:  the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target, a reference signal detector that outputs a reference signal indicating presence of the static target at the side of the moving body on the basis of a correlation between the plurality of array correlation signals corresponding to the candidate for the static target, and a correction value calculator that calculates a correction value for correcting deviations between the plurality of reception antennas using the reference signal and information regarding a mounting angle of the radar apparatus mounted on the moving body; paragraph 49: The Doppler frequency analysis portion 20 multiplies the correlation calculation value for each delay output from the delay measurement portion 12 by correction coefficients 
    PNG
    media_image9.png
    21
    36
    media_image9.png
    Greyscale
 for phase variation according to a plurality of Doppler frequencies 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
, performs a coherent addition process (an addition process including amplitude and phase components), and outputs results of the coherent addition process of a plurality of Doppler frequency components for each delay; paragraph 72: both the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 receive the reference signal generated by the reference signal generation unit Lo...the transmission high-frequency section 3 operates on the basis of the transmission reference signal obtained by multiplying the reference signal by the certain value, and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 operates on the basis of a reception reference signal obtained by multiplying the reference signal by the same value as that used by the transmission high-frequency section 3...the processing of the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 synchronize), and 
to estimate a direction of arrival corresponding to the corrected radar data using a direction matrix reflecting a phase shift of the corrected radar data according to frequency modulation characteristics of the frequency modulation model (paragraph 146: by generating a correlation matrix while including discrete times adjacent to the discrete time k as in Expression (24), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 147: by generating a correlation matrix while including Doppler frequencies adjacent to the Doppler frequency 
    PNG
    media_image11.png
    22
    35
    media_image11.png
    Greyscale
 as in Expression (25), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 148: by generating a correlation matrix while including a w-th output and outputs before and after the wth  output as in Expression (26), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 8: detection of phase deviations performed for reception array correction includes errors and, as a result, errors according to the errors in the detection affect estimation of the direction of  arrival of a reflection signal from a target; paragraph 9: a radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correcting amplitude and phase deviations between reception antennas included in an array antenna; paragraph 11:  by detecting a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and performing reception array correction on the basis of the direction of arrival of the reflection signal from the static target, the accuracy of estimating the direction of arrival of a reflection signal from an object can be suppressed and, accordingly, deterioration of target direction estimation performance can be suppressed)”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-11, 15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 2015/0247924 A1), and further in view of Stirling-Gallacher et al. (US 2013/0016003).
Regarding Claim 2, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) further discloses “the correction vector is configured to correct the radar data, in response to the radar reception signal being received from a target positioned in front of the radar sensor (paragraph 9:  radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correction amplitude and phase  deviations between reception antennas included in an array antenna; paragraph 49: the Doppler frequency analysis portion 20 multiplies the correlation calculation value for each delay output from the delay measurement portion 12 by correction coefficients 
    PNG
    media_image12.png
    21
    39
    media_image12.png
    Greyscale
 for phase variation according to a plurality of Doppler frequencies 
    PNG
    media_image13.png
    22
    36
    media_image13.png
    Greyscale
, performs a coherent addition process (an addition process including amplitude and phase components), and outputs results of the coherent addition process of a plurality of Doppler frequency components for each delay; paragraph 140: the azimuth estimation section 25 calculates, in accordance with Expression (20), correction correlation vectors 
    PNG
    media_image14.png
    20
    133
    media_image14.png
    Greyscale
 for correcting amplitude and phase deviations between the correlation vectors 
    PNG
    media_image15.png
    21
    68
    media_image15.png
    Greyscale
 using the correlation vectors 
    PNG
    media_image15.png
    21
    68
    media_image15.png
    Greyscale
 (refer to Expression (9) or (10)), which are the outputs of the antenna system processing sections D1 to D4, and the array correction values 
    PNG
    media_image16.png
    23
    61
    media_image16.png
    Greyscale
 calculated by the array correction value calculation section 24); paragraph 141: the azimuth estimation section 25 performs a process for estimating an azimuth based on phase differences, between the reception antennas Rx_ant1 to Rx_ant4, of reflection signals received by the reception antennas Rx_ant1 to Rx_ant4 using the correction  correlation vectors 
    PNG
    media_image17.png
    22
    61
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    23
    79
    media_image18.png
    Greyscale
represented by Expression (20); paragraph 156: although an example in which the radar apparatus 1 calculates the correction correlation vectors 
    PNG
    media_image19.png
    22
    103
    media_image19.png
    Greyscale
, w) when the vehicle CR on which the radar apparatus 1 is mounted is moving straight ahead has been described in this embodiment, the vehicle CR need not necessarily be moving straight ahead. For example, even if the radar apparatus 1 is mounted on a rear axle of the vehicle CR and the vehicle CR is turning, deviations in the Doppler frequency at a side of the vehicle CR are zero...even if the vehicle CR is turning, the radar apparatus 1 can similarly calculate the correction correlation vectors 
    PNG
    media_image20.png
    22
    129
    media_image20.png
    Greyscale
 for correcting the amplitude and phase deviations between the outputs (correlation vectors) of the antenna system processing sections D1 to D4...the accuracy of estimating the azimuth of a static target or a moving target can be improved).”
Kishigami et al. (‘924) does not explicitly disclose “correct the radar data so that phase components for the channels of the radar data have a same value.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “correct the radar data so that phase components for the channels of the radar data have a same value (paragraph 19: a beam forming unit that performs beam forming to obtain beam formed output signals from said receive signals by use of corrected beam forming weights; paragraph 20: a correction unit that corrects preliminary beam forming weights in amplitude and/or phase by use of frequency-dependent final calibration coefficients representing the different amplitude and/or phase responses of the different channels between said at least one transmit antenna and said at least one receive antenna at two or more separate frequencies covered by the radiation transmitted towards the scene; paragraph 24: calibration is needed in beam forming devices and methods since the different channels may have different phase and amplitude responses, which need to be known so that the correct complex weights for beam forming can be calculated)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 6, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) further discloses “the estimating of the direction of arrival comprises correcting an element beam pattern (EBP) error occurring due to an influence of a beam pattern of an antenna element in the array antenna on a beam pattern of the array antenna (paragraph 160: in the radar apparatus 1A, the radar transmission unit TxA transmits a radar transmission signal whose main beam direction has been switched using a beamforming technique, and the radar reception unit RxA calculates, if the main beam direction of the radar transmission signal is a side of the vehicle CR, the correction correlation vectors
    PNG
    media_image21.png
    19
    144
    media_image21.png
    Greyscale
for  correcting the amplitude and phase deviations between the outputs (correlation vectors) of the antenna system processing sections D1 to D4 using reflection signals received by the reception antennas Rx_ant1 to Rx_ant4).” 
Regarding Claim 7, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) further discloses “the estimating of the direction of arrival comprises: estimating an initial direction of arrival corresponding to the corrected radar data by using the direction matrix (paragraph 146: by generating a correlation matrix while including discrete times adjacent to the discrete time k as in Expression (24), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 147: by generating a correlation matrix while including Doppler frequencies adjacent to the Doppler frequency 
    PNG
    media_image22.png
    23
    36
    media_image22.png
    Greyscale
 as in Expression (25), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 148: by generating a correlation matrix while including a wth output and outputs before and after the wth output as in Expression (26), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 8: detection of phase deviations performed for reception array correction includes errors and, as a result, errors according to the errors in the detection affect estimation of the direction of  arrival of a reflection signal from a target; paragraph 9: a radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correcting amplitude and phase deviations between reception antennas included in an array antenna; paragraph 11:  by detecting a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and performing reception array correction on the basis of the direction of arrival of the reflection signal from the static target).” 
Kishigami et al. (‘924) does not explicitly disclose “estimating a final direction of arrival corresponding to the corrected radar data by removing an EBP error in the initial direction of arrival due to an influence of a beam pattern of an antenna element of the array antenna on a beam pattern of the array antenna.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “estimating a final direction of arrival corresponding to the corrected radar data by removing an EBP error in the initial direction of arrival due to an influence of a beam pattern of an antenna element of the array antenna on a beam pattern of the array antenna (paragraph 19: a beam forming unit that performs beam forming to obtain beam formed output signals from said receive signals by use of corrected beam forming weights; paragraph 20: a correction unit that corrects preliminary beam forming weights in amplitude and/or phase by use of frequency-dependent final calibration coefficients representing the different amplitude and/or phase responses of the different channels between said at least one transmit antenna and said at least one receive antenna at two or more separate frequencies covered by the radiation transmitted towards the scene; paragraph 24:  calibration is needed in beam forming devices and methods since the different channels may have different phase and amplitude responses, which need to be known so that the correct complex weights for beam forming can be calculated...additionally, it has been found that for wideband systems the phase and amplitude responses of the different channels may be different at different frequencies)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 8, which is dependent on claim 7, Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) discloses the method of claim 7. Kishigami et al. (‘924) further discloses “the estimating of the final direction of arrival comprises: determining an EBP error value for the initial direction of arrival corresponding to the corrected radar data based on an EBP error model configured to represent EBP error values for each angle (paragraph 160: in the radar apparatus 1A, the radar transmission unit TxA transmits a radar transmission signal whose main beam direction has been switched using a beamforming technique, and the radar reception unit RxA calculates, if the main beam direction of the radar transmission signal is a side of the vehicle CR, the correction correlation vectors 
    PNG
    media_image23.png
    22
    142
    media_image23.png
    Greyscale
 for correcting the amplitude and phase deviations between the outputs (correlation vectors) of the antenna system processing sections D1 to D4 using reflection signals received by the reception antennas Rx_ant1 to Rx_ant4).”
Kishigami et al. (‘924) does not explicitly disclose “estimating the final direction of arrival corresponding to the corrected radar data by correcting the initial direction of arrival with the determined EBP error value.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “estimating the final direction of arrival corresponding to the corrected radar data by correcting the initial direction of arrival with the determined EBP error value (paragraph 19: a beam forming unit that performs beam forming to obtain beam formed output signals from said receive signals by use of corrected beam forming weights; paragraph 20: a correction unit that corrects preliminary beam forming weights in amplitude and/or phase by use of frequency-dependent final calibration coefficients representing the different amplitude and/or phase responses of the different channels between said at least one transmit antenna and said at least one receive antenna at two or more separate frequencies covered by the radiation transmitted towards the scene; paragraph 24:  calibration is needed in beam forming devices and methods since the different channels may have different phase and amplitude responses, which need to be known so that the correct complex weights for beam forming can be calculated)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
 Regarding Claim 9, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1.
Kishigami et al. (‘924) does not explicitly disclose “the EBP error model is generated by estimating EBP error values for other angles based on EBP error values for base angles measured through tests.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “the EBP error model is generated by estimating EBP error values for other angles based on EBP error values for base angles measured through tests (paragraph 65: for several (preferably each) frequencies of operation, therefore, the expected phase differences (due to path differences) between the different channels and one reference channel (normally channel 1) are computed (e.g. by simulation, estimation or numerical calculation) and the results are stored in a storage unit 53 in the calibration calculation unit 50a; paragraph 100: he value 
    PNG
    media_image24.png
    20
    74
    media_image24.png
    Greyscale
 which is the expected external phase difference between channel x and channel 1 for frequency step k can generally either be obtained via a simulation or via measurements)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 10, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1.
Kishigami et al. (‘924) does not explicitly disclose “the radar transmission signal comprises a chirp signal with a carrier frequency modulated based on the frequency modulation model.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “the radar transmission signal comprises a chirp signal with a carrier frequency modulated based on the frequency modulation model (paragraph 99: a typical FMCW radar system would typically send chirp pulses continuously and a typical variation of frequency with time is shown in Figure 10...other variations of the ramp signals are also possible; paragraph 120: said control unit is configured to control said transmitter arrangement to transmit signals of a repetitive waveform changing the frequency with time, in particular by transmitting one or more chirp pulses; paragraph 121: said calibration calculation unit is configured to calculate said internal calibration coefficients from receive signals obtained over multiple chirp pulse durations used by said transmitter arrangement to transmit radiation towards said reference object; paragraph 124: the beam forming device comprises at least two transmit antennas that are configured to simultaneously transmit radiation towards said scene, wherein the radiation transmitted by different transmit antennas is coded or modulated differently or is transmitted at different frequencies)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 11, which is dependent on claim 10, Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) discloses the method of claim 10. Kishigami et al. (‘924) further discloses “the radar reception signal is received through reception antenna elements in the array antenna, and the channels are formed based on the reception antenna elements (paragraph 10: a radar receiver that receives a reflection signal, which is the radar transmission signal reflected from a static target or a moving target, using a plurality of reception antennas...the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target, a reference signal detector that outputs a reference signal indicating presence of the static target at the side of the moving body on the basis of a correlation between the plurality of array correlation signals corresponding to the candidate for the static target, and a correction value calculator that calculates a correction value for correcting deviations between the plurality of reception antennas using the reference signal and information regarding a mounting angle of the radar apparatus mounted on the moving body; paragraph 39: the radar reception unit Rx includes, for example, four antenna system processing sections D1, D2, D3, and D4, a side object candidate extraction section 22, a side reference signal detection section 23, and an array correction value calculation section 24...the radar reception unit Rx illustrated in FIG. 2 includes, for example, the four antenna system processing sections D1 to D4 in accordance with the number of reception antennas, but the number of antenna system processing sections is not limited to four...two or more antenna system processing sections may be used by selecting a received reflection signal; paragraph 77: the radar reception unit Rx illustrated in Figure 3 includes the antenna system processing sections D1 to D4 (although the antenna system processing sections D1 to D4 will be described hereinafter since four antenna system processing sections are illustrated in Figure 3, the number of antenna system processing sections is not limited to four) provided in accordance with the number (for example, four in Figure 3) of reception antennas included in the array antenna; paragraph 78: the antenna system processing section D1 includes the delay measurement portion 12 connected to the reception antenna Rx_ant1 and the Doppler frequency analysis portion 20...the radar reception unit Rx periodically performs calculation using each transmission period Tr of radar transmission signals as a signal processing period of the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4).” 
Regarding claim 15, which is dependent on independent claim 14, and which is a corresponding apparatus claim of method claim 2, Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) discloses discloses all the claimed invention as shown above for claim 2. 
Regarding claim 17, which is dependent on independent claim 14, and which is a corresponding apparatus claim of method claim 6, Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) discloses discloses all the claimed invention as shown above for claim 6. 
Regarding claim 21, Kishigami et al. (‘924) discloses “a method of processing a radar signal (paragraph 10: the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target), the method comprising: 
generating radar data based on a radar transmission signal transmitted through an array antenna of a radar sensor based on a frequency modulation model and a radar reception signal received through the array antenna as the radar transmission signal is reflected by a target (paragraph 10: the radar apparatus includes a radar transmitter that transmits a high-frequency radar transmission signal from a transmission antenna, and a radar receiver that receives a reflection signal, which is the radar transmission signal reflected from a static target or a moving target, using a plurality of reception antennas; paragraph 33: the radar apparatus 1 transmits, from a transmission antenna Tx_ant1, a high-frequency radar transmission signal generated by a radar transmission unit Tx...the radar apparatus 1 receives a reflection signal, which is a radar transmission signal reflected from an object, using an array antenna (for example, four reception antennas Rx_ant1 to Rx_ant4 illustrated in Figure 2)...the array antenna of the radar apparatus 1L (radar apparatus 1R) includes the four reception antennas Rx_ant1 to Rx_ant4 of the radar apparatus 1 illustrated in Figure 2; paragraph 43: transmission signal generated by the transmission signal generation section 2 may be, for example, coded pulses illustrated in Figure 4A or may be chirped pulses, which are obtained as a result of frequency modulation, illustrated in Figure 9A; paragraph 174: a radar apparatus 1B that repeatedly transmits a radar transmission signal (for example, chirped pulses of a frequency-modulated continuous wave (FMCM)) subjected to frequency modulation performed by a radar transmission unit TxB will be described with reference to FIGS. 8, 9A, and 9B); 
correcting the radar data using a correction vector for correcting a feedline error occurring due to a feedline delay difference between channels of the array antenna  (Figure 1; paragraph 136: the array correction value calculation section 24 calculates array correction values 
    PNG
    media_image1.png
    21
    68
    media_image1.png
    Greyscale
 by multiplying complex conjugates of elements 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
 of the vehicle side reference signals 
    PNG
    media_image3.png
    19
    41
    media_image3.png
    Greyscale
, which are indicated by a column vector, by elements 
    PNG
    media_image4.png
    20
    36
    media_image4.png
    Greyscale
 of a direction vector 
    PNG
    media_image5.png
    18
    101
    media_image5.png
    Greyscale
 detected at a side of the vehicle CR and outputs the array correction values 
    PNG
    media_image6.png
    23
    59
    media_image6.png
    Greyscale
 to the azimuth estimation section 25 (refer to Expression (17)). The array correction values 
    PNG
    media_image7.png
    21
    59
    media_image7.png
    Greyscale
 are values for correcting the direction vector at a side of the vehicle CR using the vehicle side reference signals 
    PNG
    media_image8.png
    21
    65
    media_image8.png
    Greyscale
ranges from 1 to Na; paragraph 10:  the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target, a reference signal detector that outputs a reference signal indicating presence of the static target at the side of the moving body on the basis of a correlation between the plurality of array correlation signals corresponding to the candidate for the static target located at the side of the moving body, and a correction value calculator that calculates a correction value for correcting deviations between the plurality of reception antennas using the reference signal and information regarding a mounting angle of the radar apparatus mounted on the moving body; paragraph 49: The Doppler frequency analysis portion 20 multiplies the correlation calculation value for each delay output from the delay measurement portion 12 by correction coefficients 
    PNG
    media_image9.png
    21
    36
    media_image9.png
    Greyscale
 for phase variation according to a plurality of Doppler frequencies 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
, performs a coherent addition process (an addition process including amplitude and phase components), and outputs results of the coherent addition process of a plurality of Doppler frequency components for each delay; paragraph 72: both the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 receive the reference signal generated by the reference signal generation unit Lo...the transmission high-frequency section 3 operates on the basis of the transmission reference signal obtained by multiplying the reference signal by the certain value, and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 operates on the basis of a reception reference signal obtained by multiplying the reference signal by the same value as that used by the transmission high-frequency section 3...the processing of the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 synchronize);
estimating an initial direction of arrival corresponding to the corrected radar data using the direction matrix (paragraph 146: by generating a correlation matrix while including discrete times adjacent to the discrete time k as in Expression (24), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 147: by generating a correlation matrix while including Doppler frequencies adjacent to the Doppler frequency 
    PNG
    media_image11.png
    22
    35
    media_image11.png
    Greyscale
 as in Expression (25), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 148: by generating a correlation matrix while including a w-th output and outputs before and after the wth  output as in Expression (26), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 8: detection of phase deviations performed for reception array correction includes errors and, as a result, errors according to the errors in the detection affect estimation of the direction of  arrival of a reflection signal from a target; paragraph 9: a radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correcting amplitude and phase deviations between reception antennas included in an array antenna; paragraph 11:  by detecting a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and performing reception array correction on the basis of the direction of arrival of the reflection signal from the static target, the accuracy of estimating the direction of arrival of a reflection signal from an object can be suppressed and, accordingly, deterioration of target direction estimation performance can be suppressed).”
Kishigami et al. (‘924) does not explicitly disclose “determining a final direction of arrival corresponding to the corrected radar data by removing an element beam pattern (EBP) error in the initial direction of arrival based on an EBP error model configured to represent EBP error values for each angle, wherein the EBP error comprises an influence of a beam pattern of an antenna element of the array antenna on a beam pattern of the array antenna.”
Stirling-Gallacher et al. (‘003) relates to calibrating wideband beam forming in FMCW radar systems (paragraph 52). Stirling-Gallacher et al. (‘003) teaches “determining a final direction of arrival corresponding to the corrected radar data by removing an element beam pattern (EBP) error in the initial direction of arrival based on an EBP error model configured to represent EBP error values for each angle, wherein the EBP error comprises an influence of a beam pattern of an antenna element of the array antenna on a beam pattern of the array antenna (paragraph 19: a beam forming unit that performs beam forming to obtain beam formed output signals from said receive signals by use of corrected beam forming weights; paragraph 20: a correction unit that corrects preliminary beam forming weights in amplitude and/or phase by use of frequency-dependent final calibration coefficients representing the different amplitude and/or phase responses of the different channels between said at least one transmit antenna and said at least one receive antenna at two or more separate frequencies covered by the radiation transmitted towards the scene; paragraph 24:  calibration is needed in beam forming devices and methods since the different channels may have different phase and amplitude responses, which need to be known so that the correct complex weights for beam forming can be calculated...additionally, it has been found that for wideband systems the phase and amplitude responses of the different channels may be different at different frequencies)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Stirling-Gallacher et al. (‘003) for high accuracy in beam forming for radar detection (Stirling-Gallacher et al. (‘003) – paragraph 15). In addition, both the prior art references, (Kishigami et al. (‘924) and Stirling-Gallacher et al. (‘003)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 2015/0247924 A1), and further in view of Jansen et al. (US 2016/0131752 A1).
Regarding Claim 3, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) does not explicitly disclose “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices.”
Jansen et al. (‘752) relates to MIMO radar systems. Jansen et al. (‘752) teaches “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices (paragraph 5: apply a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/velocity matrix; decode the M phase compensated range/relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; detect objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 6: instructions for applying a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/ velocity matrix; instructions for decoding the M phase compensated range/ relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; and instructions for detecting objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 70: phase correcting all sample matrices for object displacement during the time offset with which they have been transmitted...the phase correction of each spatial distance and Doppler frequency combination is based upon the corresponding sampled Doppler frequency and the separation in time between the transmission of the coding column under consideration and the transmission of the column vector which is taken as a reference; paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices...the transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Jansen et al. (‘752) to measure with high resolution the angle of arrival of the reflected radar signal (Jansen et al. (‘752) – paragraph 22). In addition, both the prior art references, (Kishigami et al. (‘924) and Jansen et al. (‘752)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 4, which is dependent on claim 3, Kishigami et al. (‘924) discloses the method of claim 3. Kishigami et al. (‘924) does not explicitly disclose “the estimating of the direction of arrival comprises: obtaining a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices; and estimating a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix.”
Jansen et al. (‘752) relates to MIMO radar systems. Jansen et al. (‘752) teaches “the estimating of the direction of arrival comprises: obtaining a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices (paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices...the transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix); and 
estimating a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix (paragraph 73: a radar system in which the virtual steering vector is further processed to produce an angle of arrival estimate and/or forms the input of an object detection algorithm).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Jansen et al. (‘752) to measure with high resolution the angle of arrival of the reflected radar signal (Jansen et al. (‘752) – paragraph 22). In addition, both the prior art references, (Kishigami et al. (‘924) and Jansen et al. (‘752)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Regarding Claim 16, which is dependent on independent claim 14, Kishigami et al. (‘924) discloses the method of claim 14. Kishigami et al. (‘924) does not explicitly disclose “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices, and the processor is further configured to obtain a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices, and to estimate a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix.”
Jansen et al. (‘752) relates to MIMO radar systems. Jansen et al. (‘752) teaches “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices (paragraph 5: apply a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/velocity matrix; decode the M phase compensated range/relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; detect objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 6: instructions for applying a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/ velocity matrix; instructions for decoding the M phase compensated range/ relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; and instructions for detecting objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 70: phase correcting all sample matrices for object displacement during the time offset with which they have been transmitted...the phase correction of each spatial distance and Doppler frequency combination is based upon the corresponding sampled Doppler frequency and the separation in time between the transmission of the coding column under consideration and the transmission of the column vector which is taken as a reference; paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices...the transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix), and
the processor is further configured to obtain a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices (paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices. The transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix), and 
to estimate a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix (paragraph 73: a radar system in which the virtual steering vector is further processed to produce an angle of arrival estimate and/or forms the input of an object detection algorithm).”  
  It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Jansen et al. (‘752) to measure with high resolution the angle of arrival of the reflected radar signal (Jansen et al. (‘752) – paragraph 22). In addition, both the prior art references, (Kishigami et al. (‘924) and Jansen et al. (‘752)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  

Claims 5, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 2015/0247924 A1), and further in view of Cattle (US 11,435,471 B2).
Regarding Claim 5, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) does not explicitly disclose “the generating of the radar data comprises: generating the radar data by sampling an intermediate frequency (IF) signal generated based on the radar transmission signal and the radar reception signal.”
Cattle (‘471) relates to systems and methods for high resolution radar imaging using frequency-scanned radar. Cattle (‘471) teaches “the generating of the radar data comprises: generating the radar data by sampling an intermediate frequency (IF) signal generated based on the radar transmission signal and the radar reception signal (column 33 lines 37-58: generates a plurality of intermediate frequency (IF) signals... the transmitted radiation is radiated out into free space by the transmit antenna set...a portion of this radiation reflects off of a plurality of remote scatterers, returns, and is received by a plurality of independent receive antennas...each receive antenna is connected to a receive MIMIC which performs mixing and down-conversion, and an ADC which performs digital sampling; column 24 lines 46-64: the frequency-scanned radar imaging system 102 can use frequency-modulated continuous wave (FMCW) modulation for ranging, thereby leading to a short signal path resulting in an intermediate frequency (IF) signal with a lower frequency after demodulation... the frequency-scanned radar imaging system 102 can implement  filtering using either or both analog circuit elements before digitization and a digital filter after sampling).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Cattle (‘471) for improved resolution in radar detection (Cattle (‘471) – column 5 lines 45-51). In addition, both the prior art references, (Kishigami et al. (‘924) and Cattle (‘471)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences or shifts between different channels, correcting phase errors of different channels.  
Regarding Claim 12, which is dependent on independent claim 1, Kishigami et al. (‘924) discloses the method of claim 1. Kishigami et al. (‘924) further discloses “estimating at least one of a range and a velocity for the target based on the radar data (paragraph 152: the radar apparatus 1 estimates the direction of arrival of a reflection signal from a moving target using the correction correlation vectors 
    PNG
    media_image25.png
    20
    131
    media_image25.png
    Greyscale
 and calculates the distance R(k) between the radar apparatus 1 and the moving target and the relative speed 
    PNG
    media_image26.png
    22
    41
    media_image26.png
    Greyscale
 of the moving target).” Kishigami et al. (‘924) does not explicitly disclose “a vehicle equipped with an apparatus for processing a radar signal is controlled based on any one or any combination of the direction of arrival, the range, and the velocity.”
Cattle (‘471) relates to systems and methods for high resolution radar imaging using frequency-scanned radar. Cattle (‘471) teaches “a vehicle equipped with an apparatus for processing a radar signal is controlled based on any one or any combination of the direction of arrival, the range, and the velocity (column 25 lines 1-22: the frequency-scanned radar imaging system 102 can include a vehicle management module...can function to control a vehicle based on one or more images of the area of interest created through high resolution frequency-scanned radar imaging...can send instructions for use in managing control of a vehicle in operation based on one or more images of the area of interest... the object detection module can function to identify one or more objects in one or more images of the area of interest...accordingly, the vehicle management module can control a vehicle based on objects detected in the area of interest by the object detection module...if the object detection module detects, in images of the area of interest, that an object is approaching a vehicle on the left, then the vehicle management module can control the vehicle to avoid the object approaching on the left; column 25 lines 23-44: in the example environment 500, the frequency-scanning antenna(s) 210 can transmit frequency scanning signal(s) 502 into a channel towards an area of interest 504...the area of interest 504 can correspond to, e.g. be within, a field of view of a vehicle, e.g. a drone or an automobile...the area of interest 504 can correspond to, e.g. be within, a field of view of a vehicle coupled to the frequency-scanned radar imaging system 102...the area of interest 504 can correspond to a field of view of a vehicle that the frequency-scanned radar imaging system 102 is affixed to in order to control autonomous driving of the vehicle...the frequency-scanning antenna(s) 210 can transmit the frequency scanning signal(s) 502 into the channel towards the area of interest 504 using one or more reference signals generated by the signal generator(s) 202...the frequency-scanning antenna(s) 210 can transmit the frequency scanning signal(s) 502 at a plurality of unique frequencies within a narrow frequency band based on reference signals in the narrow frequency band)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Cattle (‘471) for improved resolution in radar detection (Cattle (‘471) – column 5 lines 45-51). In addition, both the prior art references, (Kishigami et al. (‘924) and Cattle (‘471)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences or shifts between different channels, correcting phase errors of different channels. 
Regarding independent claim 18, Kishigami et al. (‘924) discloses “a vehicle (paragraph 2: radar apparatus mounted on a moving body such as a vehicle), comprising: 
a radar sensor configured to transmit a radar transmission signal through an array antenna based on a frequency modulation model and to receive a radar reception signal through the array antenna as the radar transmission signal is reflected by a target (paragraph 10: the radar apparatus includes a radar transmitter that transmits a high-frequency radar transmission signal from a transmission antenna, and a radar receiver that receives a reflection signal, which is the radar transmission signal reflected from a static target or a moving target, using a plurality of reception antennas; paragraph 33: the radar apparatus 1 transmits, from a transmission antenna Tx_ant1, a high-frequency radar transmission signal generated by a radar transmission unit Tx...the radar apparatus 1 receives a reflection signal, which is a radar transmission signal reflected from an object, using an array antenna (for example, four reception antennas Rx_ant1 to Rx_ant4 illustrated in Figure 2)...the array antenna of the radar apparatus 1L (radar apparatus 1R) includes the four reception antennas Rx_ant1 to Rx_ant4 of the radar apparatus 1 illustrated in Figure 2; paragraph 43: transmission signal generated by the transmission signal generation section 2 may be, for example, coded pulses illustrated in Figure 4A or may be chirped pulses, which are obtained as a result of frequency modulation, illustrated in Figure 9A; paragraph 174: a radar apparatus 1B that repeatedly transmits a radar transmission signal (for example, chirped pulses of a frequency-modulated continuous wave (FMCM)) subjected to frequency modulation performed by a radar transmission unit TxB will be described with reference to FIGS. 8, 9A, and 9B); 
a processor configured to generate radar data based on the radar transmission signal and the radar reception signal (paragraph 233: each function block may be realized using a dedicated circuit or a general-purpose processor; paragraph 10: a radar apparatus... the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency), to correct the radar data using a correction vector for correcting a feedline error occurring due to a feedline delay difference between channels of the array antenna (Figure 1; paragraph 136: the array correction value calculation section 24 calculates array correction values 
    PNG
    media_image1.png
    21
    68
    media_image1.png
    Greyscale
 by multiplying complex conjugates of elements 
    PNG
    media_image2.png
    19
    62
    media_image2.png
    Greyscale
 of the vehicle side reference signals 
    PNG
    media_image3.png
    19
    41
    media_image3.png
    Greyscale
, which are indicated by a column vector, by elements 
    PNG
    media_image4.png
    20
    36
    media_image4.png
    Greyscale
 of a direction vector 
    PNG
    media_image5.png
    18
    101
    media_image5.png
    Greyscale
 detected at a side of the vehicle CR and outputs the array correction values 
    PNG
    media_image6.png
    23
    59
    media_image6.png
    Greyscale
 to the azimuth estimation section 25 (refer to Expression (17))...the array correction values 
    PNG
    media_image7.png
    21
    59
    media_image7.png
    Greyscale
 are values for correcting the direction vector at a side of the vehicle CR using the vehicle side reference signals 
    PNG
    media_image8.png
    21
    65
    media_image8.png
    Greyscale
ranges from 1 to Na; paragraph 10:  the radar receiver includes a plurality of antenna system processors that each generate, through correlation calculation of the reflection signal and the radar transmission signal, an array correlation signal for each delay in arrival of the reflection signal at each Doppler frequency, a static target candidate extractor that extracts a plurality of array correlation signals corresponding to a candidate for a static target located at a side of the moving body on the basis of outputs of the plurality of antenna system processors and a Doppler frequency of a reflection signal from the static target, a reference signal detector that outputs a reference signal indicating presence of the static target at the side of the moving body on the basis of a correlation between the plurality of array correlation signals corresponding to the candidate for the static target located at the side of the moving body, and a correction value calculator that calculates a correction value for correcting deviations between the plurality of reception antennas using the reference signal and information regarding a mounting angle of the radar apparatus mounted on the moving body; paragraph 49: the Doppler frequency analysis portion 20 multiplies the correlation calculation value for each delay output from the delay measurement portion 12 by correction coefficients 
    PNG
    media_image9.png
    21
    36
    media_image9.png
    Greyscale
 for phase variation according to a plurality of Doppler frequencies 
    PNG
    media_image10.png
    19
    34
    media_image10.png
    Greyscale
, performs a coherent addition process (an addition process including amplitude and phase components), and outputs results of the coherent addition process of a plurality of Doppler frequency components for each delay; paragraph 72: both the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 receive the reference signal generated by the reference signal generation unit Lo...the transmission high-frequency section 3 operates on the basis of the transmission reference signal obtained by multiplying the reference signal by the certain value, and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 operates on the basis of a reception reference signal obtained by multiplying the reference signal by the same value as that used by the transmission high-frequency section 3...the processing of the transmission high-frequency section 3 and the delay measurement portion 12 included in each of the antenna system processing sections D1 to D4 synchronize), and 
to estimate a direction of arrival corresponding to the corrected radar data using a direction matrix reflecting a phase shift of the corrected radar data according to frequency modulation characteristics of the frequency modulation model (paragraph 146: by generating a correlation matrix while including discrete times adjacent to the discrete time k as in Expression (24), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 147: by generating a correlation matrix while including Doppler frequencies adjacent to the Doppler frequency 
    PNG
    media_image11.png
    22
    35
    media_image11.png
    Greyscale
 as in Expression (25), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 148: by generating a correlation matrix while including a w-th output and outputs before and after the wth  output as in Expression (26), the azimuth estimation section 25 can suppress noise and improve the accuracy of estimating the azimuth; paragraph 8: detection of phase deviations performed for reception array correction includes errors and, as a result, errors according to the errors in the detection affect estimation of the direction of  arrival of a reflection signal from a target; paragraph 9: a radar apparatus that detects a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and that performs reception array correction on the basis of the direction of arrival of the reflection signals from the still target, in order to suppress deterioration of the accuracy of correcting amplitude and phase deviations between reception antennas included in an array antenna; paragraph 11:  by detecting a reflection signal from a static target located at a side of a moving body on the basis of deviations in Doppler frequency and performing reception array correction on the basis of the direction of arrival of the reflection signal from the static target, the accuracy of estimating the direction of arrival of a reflection signal from an object can be suppressed and, accordingly, deterioration of target direction estimation performance can be suppressed).”
Kishigami et al. (‘924) does not explicitly disclose “a controller configured to control the vehicle based on the direction of arrival.”
Cattle (‘471) relates to systems and methods for high resolution radar imaging using frequency-scanned radar. Cattle (‘471) teaches “a controller configured to control the vehicle based on the direction of arrival (column 25 lines 1-22: the frequency-scanned radar imaging system 102 can include a vehicle management module...can function to control a vehicle based on one or more images of the area of interest created through high resolution frequency-scanned radar imaging...can send instructions for use in managing control of a vehicle in operation based on one or more images of the area of interest... the object detection module can function to identify one or more objects in one or more images of the area of interest...accordingly, the vehicle management module can control a vehicle based on objects detected in the area of interest by the object detection module...if the object detection module detects, in images of the area of interest, that an object is approaching a vehicle on the left, then the vehicle management module can control the vehicle to avoid the object approaching on the left; column 25 lines 23-44: in the example environment 500, the frequency-scanning antenna(s) 210 can transmit frequency scanning signal(s) 502 into a channel towards an area of interest 504...the area of interest 504 can correspond to, e.g. be within, a field of view of a vehicle, e.g. a drone or an automobile...the area of interest 504 can correspond to, e.g. be within, a field of view of a vehicle coupled to the frequency-scanned radar imaging system 102...the area of interest 504 can correspond to a field of view of a vehicle that the frequency-scanned radar imaging system 102 is affixed to in order to control autonomous driving of the vehicle...the frequency-scanning antenna(s) 210 can transmit the frequency scanning signal(s) 502 into the channel towards the area of interest 504 using one or more reference signals generated by the signal generator(s) 202...the frequency-scanning antenna(s) 210 can transmit the frequency scanning signal(s) 502 at a plurality of unique frequencies within a narrow frequency band based on reference signals in the narrow frequency band)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924) with the teaching of Cattle (‘471) for improved resolution in radar detection (Cattle (‘471) – column 5 lines 45-51). In addition, both the prior art references, (Kishigami et al. (‘924) and Cattle (‘471)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences or shifts between different channels, correcting phase errors of different channels. 
Regarding claim 20, which is dependent on independent claim 18, Kishigami et al. (‘924)/Cattle (‘471) discloses the vehicle of claim 18. Kishigami et al. (‘924) further discloses “the processor is further configured to correct an element beam pattern (EBP) error occurring due to an influence of a beam pattern of an antenna element in the array antenna on a beam pattern of the array antenna (paragraph 160: in the radar apparatus 1A, the radar transmission unit TxA transmits a radar transmission signal whose main beam direction has been switched using a beamforming technique, and the radar reception unit RxA calculates, if the main beam direction of the radar transmission signal is a side of the vehicle CR, the correction correlation vectors
    PNG
    media_image21.png
    19
    144
    media_image21.png
    Greyscale
for  correcting the amplitude and phase deviations between the outputs (correlation vectors) of the antenna system processing sections D1 to D4 using reflection signals received by the reception antennas Rx_ant1 to Rx_ant4)”.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 2015/0247924 A1)/Cattle (US 11,435,471 B2), and further in view of Jansen et al. (US 2016/0131752 A1).
Regarding Claim 19, which is dependent on independent claim 18, Kishigami et al. (‘924)/Cattle (‘471) discloses the method of claim 18. Kishigami et al. (‘924)/Cattle (‘471) does not explicitly disclose “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices, and the processor is further configured to obtain a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices, and to estimate a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix.”
Jansen et al. (‘752) relates to MIMO radar systems. Jansen et al. (‘752) teaches “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices (paragraph 5: apply a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/velocity matrix; decode the M phase compensated range/relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; detect objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 6: instructions for applying a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/ velocity matrix; instructions for decoding the M phase compensated range/ relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; and instructions for detecting objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 70: phase correcting all sample matrices for object displacement during the time offset with which they have been transmitted...the phase correction of each spatial distance and Doppler frequency combination is based upon the corresponding sampled Doppler frequency and the separation in time between the transmission of the coding column under consideration and the transmission of the column vector which is taken as a reference; paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices...the transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix), and
the processor is further configured to obtain a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices (paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices. The transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix), and 
to estimate a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix (paragraph 73: a radar system in which the virtual steering vector is further processed to produce an angle of arrival estimate and/or forms the input of an object detection algorithm).”  
  It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924)/Cattle (‘471) with the teaching of Jansen et al. (‘752) to measure with high resolution the angle of arrival of the reflected radar signal (Jansen et al. (‘752) – paragraph 22). In addition, all prior art references, (Kishigami et al. (‘924), Cattle (‘471) and Jansen et al. (‘752)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 2015/0247924 A1)/Stirling-Gallacher et al. (US 2013/0016003), and further in view of Jansen et al. (US 2016/0131752 A1).
Regarding Claim 22, which is dependent on independent claim 21, Kishigami et al. (‘924)/Cattle (‘471) discloses the method of claim 18. Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) does not explicitly disclose “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices; and the estimating of the initial direction of arrival comprises obtaining a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices, and estimating a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix.”
Jansen et al. (‘752) relates to MIMO radar systems. Jansen et al. (‘752) teaches “the direction matrix comprises sub-direction matrices respectively corresponding to different sample indices (paragraph 5: apply a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/velocity matrix; decode the M phase compensated range/relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; detect objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 6: instructions for applying a phase compensation to N×(M−1) first range/relative velocity matrices to compensate for a difference in range between the N×(M−1) first range/relative velocity matrices and the Mth range/ velocity matrix; instructions for decoding the M phase compensated range/ relative velocity matrices for the N receivers using an inverse of the transmit encoding to produce M decoded phase range/relative velocity matrices for the N receivers; and instructions for detecting objects using the M range/relative velocity matrices for the N receivers to produce a detection vector; paragraph 70: phase correcting all sample matrices for object displacement during the time offset with which they have been transmitted...the phase correction of each spatial distance and Doppler frequency combination is based upon the corresponding sampled Doppler frequency and the separation in time between the transmission of the coding column under consideration and the transmission of the column vector which is taken as a reference; paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices...the transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix); and
the estimating of the initial direction of arrival comprises obtaining a first sub-direction matrix corresponding to a first sample index from among the sub-direction matrices (paragraph 71: a matrix transformation that is applied to a vector of displacement corrected samples with equal spatial distance and Doppler frequency index of all 2D matrices. The transformation consists of multiplying the vector with the mentioned samples by the matrix inverse of the coding matrix), and 
estimating a first direction of arrival of first sub-radar data corresponding to the first sample index from the corrected radar data using the first sub-direction matrix (paragraph 73: a radar system in which the virtual steering vector is further processed to produce an angle of arrival estimate and/or forms the input of an object detection algorithm).”  
  It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kishigami et al. (‘924)/Stirling-Gallacher et al. (‘003) with the teaching of Jansen et al. (‘752) to measure with high resolution the angle of arrival of the reflected radar signal (Jansen et al. (‘752) – paragraph 22). In addition, all prior art references, (Kishigami et al. (‘924), Stirling-Gallacher et al. (‘003) and Jansen et al. (‘752)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using plurality of transmit antennas to transmit radiation towards target and receiver arrangement with plurality of receive antennas to detect reflected signals, measure phase differences between different channels, correcting phase or angle errors of different channels.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masarella et al. (GB 2534894 A) describes determining incident angles of radio frequency (RF) signals received by an antenna array comprising a plurality of antennae...the method comprises generating a plurality of direction finding (DF) signals based on antenna signals received from the antenna array, wherein each DF signal corresponds to a respective antenna array element corresponding to one or more antennae...the method comprises generating a plurality of DF spectra, each DF spectrum corresponding to a respective DF signal and comprising measured values of signal power at two or more given respective frequencies...the method comprises determining an incident signal angle for each given frequency based on the measured values of power at the frequency, the configuration of the antennae in the antenna array and antenna gain patterns corresponding to the antenna array elements (page 3 lines 1-13).
Li Li et al.: “Software-defined calibration for FMCW phased-array radar”, Radar Conferece, 2010 IEEE, IEEE, Pascataway, NJ, USA, 10 May 2010 (2010-05-10), pages 877-881, XP031696615, ISBN: 979-1-4244-5811-0 describes the different delays and amplitudes among antenna elements cause the deviations of de-chirped IF frequency, amplitude and phase which degrade beamformer main lobe and sidelobe performance significantly. Several universal self-calibration methods, based on second order statistics, are introduced and evaluated in [7]. In [8], a multi-channel receiver rejection test has been developed for measuring the maximum achievable calibration performance including using a reference channel and wideband calibration waveform. Using properties of the linear FMCW signal, this paper describes a software-defined calibration approach which extends the methods in [5, 6] to achieve improvements in both spatial and temporal performance over a wide band with low-cost hardware (page 877 right column).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648